DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 3/19/2021.  Claims 7 and 10 are pending for consideration in this Office Action.

Response to Amendment

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/8/2021 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on 3/19/2021.  These drawings are acceptable.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US2016/0377338) and Hashimoto et al. (JP2005074292A) in view of Tanaka et al. (US2004/0168417, hereinafter “Tanaka 417”).

Regarding Claim 7, Tanaka teaches a container refrigeration apparatus [fig 1], comprising: a casing [12] mounted on a container for use in marine transportation [0035; 0115]; components of a refrigerant circuit [20] attached to the casing [0115]; and an inside air control system [at least the assembly of gas supply device 30, valves 32, 33, adsorption columns 34, 35, filter unit 76] attached to the casing [0129; 0182]; 
wherein the container refrigeration apparatus is configured to cool an internal space of the container [0122-0124], and supply a gas mixture to the internal space of the container using the inside air control system [0128], and the inside air control system includes: a gas supply device [30]; and 
a gas mixture generator [32, 33, 34, 35] that generates a gas mixture having a higher nitrogen concentration and a lower oxygen concentration than air sucked through a filter unit of the gas supply device [0008], the gas supply device includes a gas passage [75] that supplies gas to an indoor space [0061; 0132]; a filter unit [76] provided at an inlet of the gas passage [0031; 0132];
and an air pump [31] provided in the middle of the gas passage and configured to supply gas generated by the gas mixture generator to the indoor space [0131; 0151], the 
Tanaka does not explicitly teach the filter unit includes a filter box having an air intake surface and a plurality of wall surfaces and an air filter housed in the filter box such that a space between the air filter and the filter box includes a primary space which is present between the air intake surface of filter box and an air flow surface of the air filter and a plurality of secondary spaces, each of the plurality of secondary spaces being present between another surface of the air filter and an associated one of the wall surfaces of the filter box;
the filter box further includes an integral seal packing which adheres to the air filter and the filter box, the integral seal packing adhering to the air filter around a peripheral edge of the filter and adhering to the filter box around a peripheral edge of the air intake surface of the filter box to separate the primary space from the secondary spaces.
However, Hashimoto  teaches a filter unit [fig 1] a filter box [at least the box formed by rail 25; see fig 2b] having an air intake surface [air inflow surface] and a plurality of wall surfaces [at least side surface formed by rail 25] and a filter [2] housed in the filter box such that a space between the filter and the filter box includes a primary space [Drawing I] which is present between the air intake surface of filter box and an air flow surface of the filter [0049; 0050; Drawing I] and a plurality of secondary spaces [Drawing  I], each of the plurality of secondary spaces being present between another surface of the filter and an associated one of the wall surfaces of the filter box [fig 2b];
the filter box further includes an integral seal packing [9] which adheres to the air filter and the filter box, the integral seal packing adhering to the air filter around a peripheral edge of the filter and adhering to the filter box around a peripheral edge of the air intake surface of the filter box to separate the primary space from the secondary 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tanaka to have the filter box further includes an integral seal packing which adheres to the air filter and the filter box, the integral seal packing adhering to the air filter around a peripheral edge of the filter and adhering to the filter box around a peripheral edge of the air intake surface of the filter box to separate the primary space from the secondary spaces in view of the teachings of Hashimoto in order to  eliminate air leakage from the air flow path.
Lastly, Tanaka 417 teaches a filter pack and air filter unit [0001] having an air filter [see fig 4] where the air filter includes a fibrous coating layer [85] covering a surface of a filter substrate [87, 89] through which air is sucked, the fibrous coating layer being water absorbent [0187-0191; 0194] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system having high particle collection efficiency [0002].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tanaka to have where the air filter includes a fibrous coating layer covering a surface of the filter substrate through which air is sucked, the fibrous coating layer being water absorbent in view of the teachings of Tanaka 417 where the elements could have been combined by known methods with no change in their respective functions, and the combination would 

Regarding Claims 10, Tanaka, as modified, teaches the invention above and Tanaka 417 teaches where the air filter includes a stack of a plurality of filter substrates [at least substrates 87, 89; 0187-0191; 0194; fig 4].



    PNG
    media_image1.png
    530
    777
    media_image1.png
    Greyscale


Drawing I


Response to Arguments

On pages 5-7 of the remarks, Applicant argues with respect to Claim7 that Tanaka et al. (US2016/0377338, hereinafter “Tanaka”) as modified by Kuratani et al. (JPH08296950A, hereinafter “Kuratani”) does not disclose “.... an integral seal packing adhering to the air filter around a peripheral edge of the air filter and around a peripheral edge of the air intake surface of the filter box to separate the primary space from the secondary spaces.”  Applicant’s arguments with respect to claim(s) 7 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763